EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 5/17/2022, claims 2-3, 9 were/remain cancelled; claims 1, 4, 7, 8, 10 were amended; no new claim was/were added. As a result, claims 1, 4-8, 10 are pending.
Allowable Subject Matter
Claims 1, 4-8, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: limitations of claims 3 and intervening claim 2’s limitations, which were identified as including allowable subject matter, were incorporated into independent claims 1 and 8, respectively.
Hiromichi (WO 2015/045512 A1) discloses “a device including (1) a data encryption key generation unit which generates the data encryption key which encrypts and decodes the data that encrypted the data saved for the data storing unit of a cloud computing system, where a data encryption unit uses the data encryption key, and encrypts and decodes the data; (2) a key encryption key generation unit generates the key encryption key which encrypts and decodes the data encryption key; (3) a data encryption key encryption unit uses the key encryption key, and encrypts and decodes the data encryption key.”.
Prior art(s) of record and further search does not explicitly teach the following limitations – “wherein the registration apparatus is configured to generate the second information by using at least a result obtained by encoding the secret key and the biological information of the user, and wherein the registration apparatus is configured to calculate a hash value of a first identifier for identifying the secret information and generate the second information by using the hash value of the first identifier and a binary operation of the result obtained by encoding the secret key and the biological information of the user”, in view of all other limitations of claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497